Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.maddoxungar.com February 4, 2010 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors CommonWealth Realty Partners, Inc. Newburyport, Massachusetts To Whom It May Concern: Silberstein Ungar, PLLC (formerly known as Maddox Ungar Silberstein, PLLC) hereby consents to the use in the Form S-11, Registration Statement under the Securities Act of 1933, filed by CommonWealth Realty Partners, Inc. of our report dated December 9, 2009, relating to the financial statements of CommonWealth Realty Partners,
